DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an Allowability Notice for Application No. 16/227,664. Claim(s) 1-20 have been examined and fully considered. 
Claims 1-20 are pending in Instant Application.
Response to Arguments/Rejections
Applicant’s arguments, see Appeal Brief Filed, filed  01/03/2022, with respect to 1, 8 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 103 of 1-3, 5-10, 12-17, and 19-20 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-20 are allowed.
 	With respect to the independent claims, the feature of wherein apply an offset to the map data to generate an offset map data set; apply a localization framework between the map data set and the offset map data set to generate a localized data set; recover offset data from the localized data set; iteratively tune parameters of the localization framework in response to the offset data from the localized data set failing to correspond with the applied offset until offset data recovered from the localized data set corresponds to the applied offset; receive sensor data from at least one sensor of a vehicle; apply the localization framework with the iteratively tuned parameters of the localization framework to the sensor data to locate the vehicle within a mapped .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663